DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/04/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 2, 4-16, 18, 26 and 27 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 01/04/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-16, 18, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 2 recites “a surface layer comprising an organic solvent”. While there is support for a coating composition comprising an organic solvent (see Abstract, paragraphs 0006, 0056 and 0058), there is no support for a surface layer comprising an organic solvent. Based on the specification, the surface layer do not contain any organic solvent (see paragraph 0058). This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, 6, 8, 9, 11-16, 18, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jonckheree et al. (US 2014/0322543, herein “543”.) in view of in view of Saukaitis (US 4,791,166).


Regarding claim 2, ‘543 discloses “The present invention relates to fluorochemical compositions that can be obtained by reacting a polyisocyanate compound with at least one particular isocyanate reactive fluorinated polyether compound bearing at least one cationic group, and their use for rendering substrates like paper, textiles and leather oil repellent” (page 1, paragraph [0001]).
‘543 discloses “a fluorochemical composition comprising a dispersion or a solution of a fluorinated compound, wherein said fluorinated compound comprises the reaction product of at least two reactants A and B wherein reactant A being a compound of formula (I); 
R.sub.f--O--(CF(CF.sub.3)CF.sub.2O).sub.mCF(CF.sub.3)--X--Y--Z (I) 


“In particular preferred reactant A is a compound of formula (II): 
R.sub.f--O--(CF(CF.sub.3)CF.sub.2O).sub.mCF(CF.sub.3)--CON(R.sup.1)--R.s- up.2--NH--R.sup.3--N(R.sup.4).sub.2 (II) 
with R.sub.f and m being as defined above with all their preferred embodiments, R.sup.1 being hydrogen or an alkyl group of for example 1 to 4 carbon atoms, R.sup.2 and R.sup.3 independently being an alkylene of 1 to 15 carbon atoms, and R.sup.4 being an alkyl group of 1 to 4 carbon atoms” (pages 1-2, paragraphs [0028-0033]).
Here the instant formula is met as the divalent linking group is O, the divalent heteroatom-containing carbonyl moiety includes CON, and R.sup.4 is an alkyl group equal to 4 carbon atoms.
‘543 further discloses that “the fluorochemical composition is used in an amount of 0.2 to 2% by weight with respect to the used coating suspension, said suspension may contain…binders….based on styrene-butadiene copolymers, acrylic copolymers.…additives such for example…polyvinyl alcohols…melamine resins, urea-formaldehyde resins…acrylic resins, styrene-butadiene copolymers, can be added to the suspension” (page 3, paragraph [0077]) which are all considered to meet the limitation of “non-fluorinated polymeric binder”. The fluorochemical composition can be dispersed in a co-solvent such as ethylene glycol, i.e. organic solvent (see paragraphs 0072 and 0068).
‘543 do not disclose the amount of fluorochemical material is no greater than 50 wt% of the sum of the fluorochemical material and the non-fluorinated polymeric binder.
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Accordingly, it would have been obvious to one of the ordinary skills in the art to choose 50 wt% of fluorochemical material and 50 wt% of non-fluorinated polymeric binder in ‘543. That is, the amount of fluorochemical material is 50 wt% of the sum of the fluorochemical material and the non-fluorinated polymeric binder.
Alternatively, Saukaitis discloses a fluoroaliphatic radical containing (meth)acrylate monomer (1), i.e. fluorochemical compound, wherein the fluoroaliphatic-radical containing monomer provides oil repellency in air (col. 2, lines 17-26). The amount of fluoroaliphatic radical containing (meth)acrylate monomer is present in amount of 20 to 60 wt% (see col. 2, lines 4-7).
In light of motivation for using 20 to 60 wt% of fluorochemical compound disclosed by Saukaitis as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 20 to 60 wt% of the fluorinated compound in ‘543 in order to provide oil repellency in air, and thereby arrive at the claimed invention.
Accordingly, ‘543 in view of Saukaitis disclose 20 to 60 wt% of the fluorinated compound. Therefore, the non-fluorinated polymeric binder would be in amount of 40 to 80 wt%. That is, the amount of the fluorinated compound is 20 to 60 wt% of the sum of the fluorinated compound and the non-fluorinated binder.

Regarding claims 5 and 6, all Examples of ‘543 employ an Rf group having 3 carbon atoms, so the invention is considered to encompass a fluorochemical material with an Rf group 

Regarding claim 8, ‘543 does not disclose the presence of double bonds in the alkyl group R4, and so is considered to meet the limitation of “unsaturated” as recited in the instant claim.

Regarding claim 9, ‘543 does not explicitly disclose that the fluorochemical material has a fluorine content of at least 25% as recited in the instant claim.
Saukaitis cures the deficiency in ‘543 by teaching “Monomer (1) of the present compositions must contain a fluoroaliphatic radical terminating in a CF.sub.3 group. The fluoroaliphatic radical should contain at least six fully fluorinated carbon atoms which contain the terminal CF.sub.3…The monomer should contain at least 25 percent by weight of fluorine in the form of fluoroaliphatic radical and generally about 50-68 percent. The fluoroaliphatic-radical containing monomer provides oil repellency in air” (col. 2, lines 17-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a fluorine content of at least 25 percent in the fluorochemical material of ‘543 as taught by Saukaitis. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the oil repellency in air as taught by Saukaitis in the article of ‘543.

Regarding claim 11, ‘543 discloses that “the fluorochemical composition is used in an amount of 0.2 to 2% by weight with respect to the used coating suspension, said suspension may contain…binders….based on…acrylic copolymers” (page 3, paragraph [0077]).

Regarding claim 12, nothing in ‘543 recites or requires that the fluorochemical material forms a covalent bond with the non-fluorinated polymeric binder, and so the limitation is considered to be met.

Regarding claim 13, ‘543 does not recite that the surface of coated substrate has a water contact angle from 100 to 135 degrees as recited in the instant claim.
The water contact angle, however, is considered to be an inherent property of the instant invention. As the invention of ‘543 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same inherent water contact angle. See MPEP 2112, Section II-V.

Regarding claim 14, ‘543 does not recite that the surface of coated substrate has a difference in advancing and receding liquid contact angles of less than 15 degrees as recited in the instant claim.
However, the advancing and receding liquid contact angles, and therefore the difference between the two, are considered to be inherent properties of the instant invention. As the invention of ‘543 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same advancing and receding liquid contact angles, and therefore the same difference between the two. See MPEP 2112, Section II-V.

Regarding claim 15, ‘543 does not recite that the surface of coated substrate has a receding water contact angle of at least 90 degrees after soaking in water for 24 hours as recited in the instant claim.
However, the receding water contact angle is considered to be inherent properties of the instant invention. As the invention of ‘543 comprises the same fluorochemical material and 

Regarding claim 16, ‘543 does not recite that the surface of coated substrate has a receding hexadecane contact angle of at least 90 degrees after soaking in water for 24 hours as recited in the instant claim.
However, the receding hexadecane contact angle is considered to be inherent properties of the instant invention. As the invention of ‘543 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same receding hexadecane contact angle. See MPEP 2112, Section II-V.

Regarding claim 18, nothing in ‘543 recites or requires that the fluorochemical material is a fluoroalkyl silsequioxane, and so the limitation is considered to be met.

Regarding claim 26, all Examples of ‘543 employ an Rf group having 3 carbon atoms, so the invention is considered to be free of Rf group that has fluorinated groups having 8 carbon atoms, and thereby meets the instant limitation.

Regarding claim 27, ‘543 does not recite that the surface of coated substrate has a receding contact angle of at least 45 degrees with a 10 weight % 2-n-butoxyethanol/90 weight % DI water solution as recited in the instant claim.
However, the receding contact angle is considered to be inherent properties of the instant invention. As the invention of ‘543 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same receding contact angle with a 10 weight % 2-n-butoxyethanol/90 weight % DI water solution. See MPEP 2112, Section II-V.

Claims 2, 4-16, 18, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jariwala et al. (US 2006/0128850, herein “850”.)

Regarding claims 2 and 10, ‘850 discloses “This invention relates to the addition of certain fluorochemical diesters to polymer melts to impart superior repellency of low surface tension fluids to thermoplastic polymers, in particular fibers, fabrics, nonwovens, films and molded articles” (page 1, paragraph [0001]).
Here the film is considered to meet the limitation of “substrate”.
‘850 discloses “The composition having repellency to low surface tension fluids of the present invention comprises a material prepared by: [0027] (a) forming a mixture of (1) a thermoplastic polymer, and (2) a fluorochemical ester composition of formula I: C.sub.4F.sub.9SO.sub.2N(Q.sup.1)(CH.sub.2).sub.a--O--C(O)--(CH.sub.2).sub- .n--C(O)O(CH.sub.2).sub.bNQ.sup.2SO.sub.2C.sub.4F.sub.9 (I) wherein [0028] Q.sup.1 and Q.sup.2 which may be the same or different are each a hydrogen or an alkyl group of 1 to 4 carbon atoms; a is an integer from 2 to 11; b is an integer from 2 to 11; and n is at least 10” (page 2, paragraphs [0026-0028]). The amount of fluorinated compound added to the thermoplastic polymer is 0.1 to 5 wt% (see paragraphs 0040 and 0061).
Here the limitations are met where C4F9 is the Rf fluorinated group, SO2NCH3CH2 (where Q1 is a methyl group) meets L, OC(O) meets P, and (CH2)n meets A where n is “at least 10” and therefore overlaps the 4 to 40 carbons recited in the claim. Also, “n” of the instant claim is equal to 2.
‘850 and the claims differ in that ‘850  does not teach the exact same number of carbons in the hydrocarbon moiety “A” as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the number of carbons in the 
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. 
While ‘850 do not disclose a surface layer comprising an organic solvent, it is noted that the organic solvent will finally be removed through evaporation and therefore ‘850 meets present claim reciting a substrate comprising a surface layer comprising fluorochemical material and non-fluorinated polymeric binder.

Regarding claim 4, the claim is met as instant “n” is equal to 1 in ‘850.

Regarding claims 5-7, the number of carbon atoms in the Rf fluorinated group of ‘850 is 4, and so the instant limitations are met.

Regarding claim 8, ‘850 does not disclose the presence of double bonds in the hydrocarbon moiety “A”, and so is considered to meet the limitation of “unsaturated” as recited in the instant claim.

Regarding claim 9, when n = 10, b = 2, and Q2 = H, which is encompassed by the structure of ‘850, the molecular weight of the compound is 1006, as the formula has 33C, 18F, 

Regarding claim 11, ‘850 discloses that “Any polymer, copolymer, or mixture of polymers is suitable for use in the soil resistant fiber that can be melt extruded and that is compatible with the desired fluorochemical. Common polymers that are typically melt extruded include…polyester, polypropylene, polyethylene, and polyurethane” (page 4, paragraph [0056]).

Regarding claim 12, nothing in ‘850 recites or requires that the fluorochemical material forms a covalent bond with the non-fluorinated polymeric binder, and so the limitation is considered to be met.

Regarding claim 13, ‘850 does not recite that the surface of coated substrate has a water contact angle from 100 to 135 degrees as recited in the instant claim.
The water contact angle, however, is considered to be an inherent property of the instant invention. As the invention of ‘850 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same inherent water contact angle. See MPEP 2112, Section II-V.

Regarding claim 14, ‘850 does not recite that the surface of coated substrate has a difference in advancing and receding liquid contact angles of less than 15 degrees as recited in the instant claim.
However, the advancing and receding liquid contact angles, and therefore the difference between the two, are considered to be inherent properties of the instant invention. As the invention of ‘850 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same 

Regarding claim 15, ‘850 does not recite that the surface of coated substrate has a receding water contact angle of at least 90 degrees after soaking in water for 24 hours as recited in the instant claim.
However, the receding water contact angle is considered to be inherent properties of the instant invention. As the invention of ‘850 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same receding liquid contact angle. See MPEP 2112, Section II-V.

Regarding claim 16, ‘850 does not recite that the surface of coated substrate has a receding hexadecane contact angle of at least 90 degrees after soaking in water for 24 hours as recited in the instant claim.
However, the receding hexadecane contact angle is considered to be inherent properties of the instant invention. As the invention of ‘850 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same receding hexadecane contact angle. See MPEP 2112, Section II-V.

Regarding claim 18, nothing in ‘850 recites or requires that the fluorochemical material is a fluoroalkyl silsequioxane, and so the limitation is considered to be met.

Regarding claim 26, the fluorinated compound of ‘850 has an Rf group having 4 carbon atoms, so the invention is considered to be free of Rf groups that has fluorinated groups having 8 carbon atoms, and thereby meets the instant limitation.

Regarding claim 27, ‘850 does not recite that the surface of coated substrate has a receding contact angle of at least 45 degrees with a 10 weight % 2-n-butoxyethanol/90 weight % DI water solution as recited in the instant claim.
However, the receding contact angle is considered to be inherent properties of the instant invention. As the invention of ‘850 comprises the same fluorochemical material and binder as recited in the instant claims, absent evidence to the contrary, they are considered to have the same receding contact angle with a 10 weight % 2-n-butoxyethanol/90 weight % DI water solution. See MPEP 2112, Section II-V.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections. It is further noted that Jariwala does disclose a non-fluorinated organic binder, i.e. thermoplastic polymer, identical to that claimed (page 2, paragraph [0026] and page 4, paragraph [0056]).
In light of amendments, claim objections are withdrawn.
In light of amendments, 112 second paragraph rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787